Summary Dispositions August 23, 1991:

In lieu of granting leave to appeal, the judgment of the Court of Appeals is reversed for the reasons stated in the dissenting opinion in the Court of Appeals, 182 Mich App 450-453, and the case is remanded to that Court for consideration of the discretionary versus ministerial conduct issue in light of Green v Berrien General Hosp Auxiliary, Inc, 437 Mich 1 (1991). MCR 7.302(F)(1).
Levin, J.
I would grant or deny leave to appeal but would not enter an order of peremptory reversal of the Court of Appeals.
Mallett, J.
I would grant leave to appeal.